DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 10-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite “the deflector being an epi-illumination mirror formed of at least two reflecting members.” However, it is unclear what specific structure is required to be considered an “epi-illumination mirror” as any system that reflects light to a sample is an “epi-illumination” system, and an “epi-illumination mirror” itself is not known in the art. Such a term is never defined by the claims or 
Claims 6-8 and 10-12 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 10-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reimer et al. (U.S. Patent No. 7,889,423; hereinafter – “Reimer”) in view of Shimada (Japanese Pub. No. JP 2003029153 A). All citations to Shimada are directed towards the English machine translation of Shimada, provided as a reference.
Regarding claim 1, Reimer teaches an ophthalmic surgical microscope, comprising:
an objective lens (101) (See e.g. Figs. 1 and 6; C. 4, L. 66 – C. 5, L. 6);
an illumination system (120) including a diaphragm (124) that is irradiated with light from an illumination light source, and a lens unit (125 or 126) including one or more lenses that make the light having passed through the diaphragm into a parallel light flux, wherein the illumination system irradiates an eye with the light having passed through the lens unit through the objective lens (See e.g. Figs. 1 and 6; C. 5, L. 7-46);

an optical coherence tomography (OCT) system (152) that examines the eye by OCT through the objective lens (See e.g. Figs. 1-6; C. 5, L. 50 – C. 6, L. 38);
an optical-path connecting member (128) located between the diaphragm (124) and the lens unit (126) or between the lens unit (125) and the objective lens (101), the optical-path connecting member connecting an optical path of the OCT system to an optical path of the illumination system (See e.g. Figs. 1 and 6; C. 5, L. 18-31; C. 5, L. 63 – C. 6, L. 4);
an optical-axis adjustment mechanism (150, 156, 171) that moves an optical axis of the illumination system and the optical axis of the OCT system relative to each other (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52); and
a deflector (130, 132), which is located between the optical-path connecting member and the objective lens, and which deflects light in the optical path of the illumination system and light in the optical path of the OCT system toward the objective lens, the deflector being an epi-illumination mirror formed of at least two reflecting members (See e.g. Figs. 1 and 6; C. 5, L. 32-46), wherein
an optical axis of the illumination system and an optical axis of the OCT system, after the optical path connecting member, are arranged to be non-coaxial (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 7 – C. 6, L. 52), and
the inclination of the incident surface of the optical-axis adjustment mechanism (150, 156) is changed by rotating the optical-axis adjustment mechanism (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52).
Reimer fails to explicitly disclose that the optical axis-adjustment mechanism inserts a plane-parallel plate in an optical axis of the OCT system or removes the plane-parallel plate from the optical axis of the OCT system to move an optical axis of the illumination system and the optical axis of the OCT 
However, Shimada teaches a laser microscope including an optical-axis adjustment mechanism that inserts a plane-parallel plate (12) in an optical axis of an illumination system (4) or removes the plane-parallel plate from the optical axis of the illumination system (4) to move an optical axis of the illumination system, wherein the plane-parallel plate (12) includes an incident surface and an exit surface parallel to each other, and wherein the plane-parallel plate transmits measurement light of the illumination system, the incident surface of the plane-parallel plate is inclined with respect to the optical axis of the illumination system, and the optical-axis adjustment mechanism is configured to change the inclination of the incident surface of the plane-parallel plate with respect to the optical axis of the illumination system while the plane-parallel plate is located in the optical axis of the illumination system (See e.g. Figs. 1-4; Paragraphs 0027-0029 and 0061-0066).
Shimada teaches this plane-parallel plate adjustment mechanism such that “the beam can be emitted with a predetermined distance offset parallel to the optical path of the resulting beam” and “the optimum offset amount of the beam is set according to the type of the objective lens” as “the scanning laser microscope can be used also as a total reflection laser microscope, and the function can be selected according to the application, so that the cost can be reduced” (Paragraphs 0024, 0062, and 0075).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmic surgical microscope of Reimer with the plane-parallel plate 
Regarding claim 6, Reimer in view of Shimada teaches the ophthalmic surgical microscope of claim 1, as above.
Reimer further teaches that the OCT system comprises: an interference optical system that splits light from an OCT light source into the measurement light and reference light, emits the measurement light, and interferes the measurement light returning from the eye with the reference light to generate interference light (C. 2, L. 4-46; C. 6, L. 5-38); a collimating lens that collimates the measurement light emitted from the interference optical system into a parallel light flux (C. 4, L. 13-20; C. 4, L. 34-40); an optical scanner (156) that two-dimensionally deflects the measurement light, which has been collimated into a parallel light flux by the collimating lens (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52); and an OCT lens (157) located between the optical scanner and the optical-path connecting member (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52).
Regarding claim 7, Reimer in view of Shimada teaches the ophthalmic surgical microscope of claim 6, as above.
Reimer further teaches a focus adjustment mechanism that moves the collimating lens along an optical axis of the OCT system (C. 4, L. 13-20; C. 4, L. 34-40; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52).
Regarding claim 8, Reimer in view of Shimada teaches the ophthalmic surgical microscope of claim 6, as above.
Reimer further teaches an ophthalmic surgical attachment (120 + “stand” not shown) that is detachably attached to the ophthalmic surgical microscope (104), wherein the collimating lens, the 
Additionally, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to make the surgical attachment detachable since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 10, Reimer in view of Shimada teaches the ophthalmic surgical microscope of claim 1, as above.
Reimer further teaches that the OCT system (152) comprises an interference optical system that splits light from an OCT light source into the measurement light and reference light, emits the measurement light, and interferes the measurement light returning from the eye with the reference light to generate interference light (C. 2, L. 4-46; C. 6, L. 5-38), and the optical-axis adjustment mechanism (150, 156) changes direction of the measurement light emitted from the interference optical system to move the optical axis of the illumination system and the optical axis of the OCT system relative to each other (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52).
Regarding claim 11, Reimer in view of Shimada teaches the ophthalmic surgical microscope of claim 6, as above.
Reimer further teaches that the optical-path connecting member (128) is located between the lens unit (125) and the objective lens (101), and the optical-axis adjustment mechanism (150, 156, 171) changes positions of the optical scanner and the OCT lens to move the optical axis of the illumination system and the optical axis of the OCT system relative to each other (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52).
Regarding claim 12, Reimer in view of Shimada teaches the ophthalmic surgical microscope of claim 6, as above.

Reimer fails to explicitly disclose that the plane-parallel plate is removably inserted between the optical scanner and the optical-path connecting member.
However, Shimada further teaches that the plane-parallel plate (12) is removably inserted between the light source (4) and lens unit (6) and the optical-path connecting member (14), and wherein the optical-path connecting member (14) is located between the lens unit (6) and the objective lens (30) (See e.g. Figs. 1-4; Paragraphs 0027-0029 and 0061-0066).
Shimada teaches this plane-parallel plate adjustment mechanism such that “the beam can be emitted with a predetermined distance offset parallel to the optical path of the resulting beam” and “the optimum offset amount of the beam is set according to the type of the objective lens” as “the scanning laser microscope can be used also as a total reflection laser microscope, and the function can be selected according to the application, so that the cost can be reduced” (Paragraphs 0024, 0062, and 0075).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmic surgical microscope of Reimer with the plane-parallel plate adjustment mechanism of Shimada such that “the beam can be emitted with a predetermined distance offset parallel to the optical path of the resulting beam” and “the optimum offset amount of the beam is set according to the type of the objective lens” as “the scanning laser microscope can be used also as a total reflection laser microscope, and the function can be selected according to the application, so that the cost can be reduced,” as in Shimada (Paragraphs 0024, 0062, and 0075). Additionally, it would have In re Japiske, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, Reimer teaches an ophthalmic surgical attachment that is detachable attached to an ophthalmic surgical microscope, the ophthalmic surgical microscope comprising:
an objective lens (101) (See e.g. Figs. 1 and 6; C. 4, L. 66 – C. 5, L. 6);
an illumination system (120) including a diaphragm (124) that is irradiated with light from an illumination light source, and a lens unit (125 or 126) including one or more lenses that make the light having passed through the diaphragm into a parallel light flux, wherein the illumination system irradiates an eye with the light having passed through the lens unit through the objective lens (See e.g. Figs. 1 and 6; C. 5, L. 7-46);
an observation system (106, 107) that observes the eye irradiated by the illumination system through the objective lens (See e.g. Figs. 1 and 6; C. 4, L. 66 – C. 5, L. 6), wherein
the ophthalmic surgical attachment examines the eye by optical coherence tomography (OCT) (152) through the objective lens (See e.g. Figs. 1-6; C. 5, L. 50 – C. 6, L. 38), the ophthalmic surgical attachment comprising:
a collimating lens that collimates measurement light emitted from an interference optical system into a parallel light flux, wherein the interference optical system emits the measurement light and causes the measurement light returning from the eye to interfere with reference light to generate interference light, and the measurement light and the reference light are obtained by splitting light from an OCT light source (C. 2, L. 4-46; C. 4, L. 13-20; C. 4, L. 34-40; C. 6, L. 5-38);

an OCT lens (157) through which measurement light, which has been deflected by the optical scanner, passes (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52);
an optical-path connecting member (128) that connects an optical path of the measurement light, which has passed through the OCT lens, to an optical path of the illumination system, wherein when the ophthalmic surgical attachment is attached to the ophthalmic surgical microscope, the optical-path connecting member is located between the diaphragm (124) and the lens unit (126) or between the lens unit (125) and the objective lens (101), the optical-path connecting member connecting an optical path of the OCT system to an optical path of the illumination system (See e.g. Figs. 1 and 6; C. 5, L. 18-31; C. 5, L. 63 – C. 6, L. 4);
an optical-axis adjustment mechanism (150, 156, 171) that moves an optical axis of the illumination system and the optical axis of the OCT system relative to each other (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52); and
a deflector (130, 132), which is located between the optical-path connecting member and the objective lens, and which deflects light in the optical path of the illumination system and light in the optical path of the OCT system toward the objective lens, the deflector being an epi-illumination mirror formed of at least two reflecting members (See e.g. Figs. 1 and 6; C. 5, L. 32-46), wherein
an optical axis of the illumination system and an optical axis of the OCT system, after the optical path connecting member, are arranged to be non-coaxial (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 7 – C. 6, L. 52), and

Reimer fails to explicitly disclose that the optical axis-adjustment mechanism inserts a plane-parallel plate in an optical axis of the OCT system or removes the plane-parallel plate from the optical axis of the OCT system to move an optical axis of the illumination system and the optical axis of the OCT system relative to each other and the plane-parallel plate includes an incident surface and an exit surface parallel to each other, the plane-parallel plate transmits measurement light of the OCT system, the incident surface of the plane-parallel plate is inclined with respect to the optical axis of the OCT system, and the optical-axis adjustment mechanism is configured to change the inclination of the incident surface of the plane-parallel plate with respect to the optical axis of the OCT system while the plane-parallel plate is located in the optical axis of the OCT system.
However, Shimada teaches a laser microscope including an optical-axis adjustment mechanism that inserts a plane-parallel plate (12) in an optical axis of an illumination system (4) or removes the plane-parallel plate from the optical axis of the illumination system (4) to move an optical axis of the illumination system, wherein the plane-parallel plate (12) includes an incident surface and an exit surface parallel to each other, and wherein the plane-parallel plate transmits measurement light of the illumination system, the incident surface of the plane-parallel plate is inclined with respect to the optical axis of the illumination system, and the optical-axis adjustment mechanism is configured to change the inclination of the incident surface of the plane-parallel plate with respect to the optical axis of the illumination system while the plane-parallel plate is located in the optical axis of the illumination system (See e.g. Figs. 1-4; Paragraphs 0027-0029 and 0061-0066).
Shimada teaches this plane-parallel plate adjustment mechanism such that “the beam can be emitted with a predetermined distance offset parallel to the optical path of the resulting beam” and 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmic surgical microscope of Reimer with the plane-parallel plate adjustment mechanism of Shimada such that “the beam can be emitted with a predetermined distance offset parallel to the optical path of the resulting beam” and “the optimum offset amount of the beam is set according to the type of the objective lens” as “the scanning laser microscope can be used also as a total reflection laser microscope, and the function can be selected according to the application, so that the cost can be reduced,” as in Shimada (Paragraphs 0024, 0062, and 0075).
Additionally, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to make the surgical attachment detachable since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Nerwin v. Erlichman, 168 USPQ 177, 179.
Claims 6-8 and 11-12 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Reimer in view of Shimada as applied to claim 1 above, and further in view of Swanson et al. (U.S. Patent No. 5,321,501; hereinafter – “Swanson”).
Regarding claim 6, Reimer in view of Shimada teaches the ophthalmic surgical microscope of claim 1, as above.
Reimer further teaches that the OCT system comprises: an interference optical system that splits light from an OCT light source into the measurement light and reference light, emits the measurement light, and interferes the measurement light returning from the eye with the reference light to generate interference light (C. 2, L. 4-46; C. 6, L. 5-38); a collimating lens that collimates the 
Nevertheless, Examiner further submits reference Swanson. Swanson teaches an apparatus for optical imaging with means for controlling the longitudinal range of the sample having an OCT system that comprises an interference optical system (10’) that splits light from an OCT light source into the measurement light (26) and reference light (30), emits the measurement light, and interferes the measurement light returning from the eye with the reference light to generate interference light (See e.g. Fig. 1A; C. 5, L. 42 – C. 6, L. 36); a collimating lens (90) that collimates the measurement light emitted from the interference optical system into a parallel light flux (See e.g. Figs. 3A-3C; C. 12, L. 22 – C. 13, L. 17); an optical scanner (92) that two-dimensionally deflects the measurement light, which has been collimated into a parallel light flux by the collimating lens (See e.g. Figs. 3A-3C; C. 12, L. 22 – C. 13, L. 17); and an OCT lens (94) located between the optical scanner and an objective lens (See e.g. Figs. 3A-3C; C. 12, L. 22 – C. 13, L. 17).
Swanson teaches this structure of the OCT system “for improved optical coherence domain reflectometer (OCDR) optical imaging and measurement systems or for other imaging and measurement systems, particularly electronically scanned systems, which are capable of performing two and three dimensional scans at a selected and/or over an extended longitudinal or depth range for either internal or external samples with sharp focus and high resolution and sensitivity over the range” (C. 2, L. 25-33).
In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the OCT system of reference Swanson for the generic OCT of reference Reimer, since the result would have been predictable.
Regarding claim 7, Reimer in view of Shimada and Swanson teaches the ophthalmic surgical microscope of claim 6, as above.
Reimer further teaches a focus adjustment mechanism that moves the collimating lens along an optical axis of the OCT system (C. 4, L. 13-20; C. 4, L. 34-40; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52).
Additionally, Swanson further teaches a focus adjustment mechanism (104) that moves the collimating lens along an optical axis of the OCT system (See e.g. Figs. 3A-3C; C. 12, L. 22 – C. 13, L. 17).
Regarding claim 8, Reimer in view of Shimada and Swanson teaches the ophthalmic surgical microscope of claim 6, as above.
Reimer further teaches an ophthalmic surgical attachment (120 + “stand” not shown) that is detachably attached to the ophthalmic surgical microscope (104), wherein the collimating lens, the 
Additionally, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to make the surgical attachment detachable since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 11, Reimer in view of Shimada and Swanson teaches the ophthalmic surgical microscope of claim 6, as above.
Reimer further teaches that the optical-path connecting member (128) is located between the lens unit (125) and the objective lens (101), and the optical-axis adjustment mechanism (150, 156, 171) changes positions of the optical scanner and the OCT lens to move the optical axis of the illumination system and the optical axis of the OCT system relative to each other (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52).
Regarding claim 12, Reimer in view of Shimada and Swanson teaches the ophthalmic surgical microscope of claim 6, as above.
Reimer further teaches that the optical-path connecting member (128) is located between the lens unit (125) and the objective lens (101) (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52), and wherein the optical-axis adjustment mechanism (157, 171) is inserted between the optical scanner (156) and the optical-path connecting member (128) (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52).
Reimer fails to explicitly disclose that the plane-parallel plate is removably inserted between the optical scanner and the optical-path connecting member.
However, Shimada further teaches that the plane-parallel plate (12) is removably inserted between the light source (4) and lens unit (6) and the optical-path connecting member (14), and 
Shimada teaches this plane-parallel plate adjustment mechanism such that “the beam can be emitted with a predetermined distance offset parallel to the optical path of the resulting beam” and “the optimum offset amount of the beam is set according to the type of the objective lens” as “the scanning laser microscope can be used also as a total reflection laser microscope, and the function can be selected according to the application, so that the cost can be reduced” (Paragraphs 0024, 0062, and 0075).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmic surgical microscope of Reimer with the plane-parallel plate adjustment mechanism of Shimada such that “the beam can be emitted with a predetermined distance offset parallel to the optical path of the resulting beam” and “the optimum offset amount of the beam is set according to the type of the objective lens” as “the scanning laser microscope can be used also as a total reflection laser microscope, and the function can be selected according to the application, so that the cost can be reduced,” as in Shimada (Paragraphs 0024, 0062, and 0075). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the plane-parallel plate between the optical scanner and the optical-path connecting member since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).
Claim 14 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Reimer in view of Shimada and Swanson.
Regarding claim 14, Reimer teaches an ophthalmic surgical attachment that is detachable attached to an ophthalmic surgical microscope, the ophthalmic surgical microscope comprising:
an objective lens (101) (See e.g. Figs. 1 and 6; C. 4, L. 66 – C. 5, L. 6);

an observation system (106, 107) that observes the eye irradiated by the illumination system through the objective lens (See e.g. Figs. 1 and 6; C. 4, L. 66 – C. 5, L. 6), wherein
the ophthalmic surgical attachment examines the eye by optical coherence tomography (OCT) (152) through the objective lens (See e.g. Figs. 1-6; C. 5, L. 50 – C. 6, L. 38), the ophthalmic surgical attachment comprising:
a collimating lens that collimates measurement light emitted from an interference optical system into a parallel light flux, wherein the interference optical system emits the measurement light and causes the measurement light returning from the eye to interfere with reference light to generate interference light, and the measurement light and the reference light are obtained by splitting light from an OCT light source (C. 2, L. 4-46; C. 4, L. 13-20; C. 4, L. 34-40; C. 6, L. 5-38);
an optical scanner (156) that two-dimensionally deflects the measurement light, which has been collimated into a parallel light flux by the collimating lens (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52);
an OCT lens (157) through which measurement light, which has been deflected by the optical scanner, passes (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52);
an optical-path connecting member (128) that connects an optical path of the measurement light, which has passed through the OCT lens, to an optical path of the illumination system, wherein when the ophthalmic surgical attachment is attached to the ophthalmic surgical microscope, the optical-path connecting member is located between the diaphragm (124) and the lens unit (126) or between 
an optical-axis adjustment mechanism (150, 156, 171) that moves an optical axis of the illumination system and the optical axis of the OCT system relative to each other (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52); and
a deflector (130, 132), which is located between the optical-path connecting member and the objective lens, and which deflects light in the optical path of the illumination system and light in the optical path of the OCT system toward the objective lens, the deflector being an epi-illumination mirror formed of at least two reflecting members (See e.g. Figs. 1 and 6; C. 5, L. 32-46), wherein
an optical axis of the illumination system and an optical axis of the OCT system, after the optical path connecting member, are arranged to be non-coaxial (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 7 – C. 6, L. 52), and
the inclination of the incident surface of the optical-axis adjustment mechanism (150, 156) is changed by rotating the optical-axis adjustment mechanism (See e.g. Figs. 1, 3-4, and 6; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52).
Reimer fails to explicitly disclose that the optical axis-adjustment mechanism inserts a plane-parallel plate in an optical axis of the OCT system or removes the plane-parallel plate from the optical axis of the OCT system to move an optical axis of the illumination system and the optical axis of the OCT system relative to each other and the plane-parallel plate includes an incident surface and an exit surface parallel to each other, the plane-parallel plate transmits measurement light of the OCT system, the incident surface of the plane-parallel plate is inclined with respect to the optical axis of the OCT system, and the optical-axis adjustment mechanism is configured to change the inclination of the 
However, Shimada teaches a laser microscope including an optical-axis adjustment mechanism that inserts a plane-parallel plate (12) in an optical axis of an illumination system (4) or removes the plane-parallel plate from the optical axis of the illumination system (4) to move an optical axis of the illumination system, wherein the plane-parallel plate (12) includes an incident surface and an exit surface parallel to each other, and wherein the plane-parallel plate transmits measurement light of the illumination system, the incident surface of the plane-parallel plate is inclined with respect to the optical axis of the illumination system, and the optical-axis adjustment mechanism is configured to change the inclination of the incident surface of the plane-parallel plate with respect to the optical axis of the illumination system while the plane-parallel plate is located in the optical axis of the illumination system (See e.g. Figs. 1-4; Paragraphs 0027-0029 and 0061-0066).
Shimada teaches this plane-parallel plate adjustment mechanism such that “the beam can be emitted with a predetermined distance offset parallel to the optical path of the resulting beam” and “the optimum offset amount of the beam is set according to the type of the objective lens” as “the scanning laser microscope can be used also as a total reflection laser microscope, and the function can be selected according to the application, so that the cost can be reduced” (Paragraphs 0024, 0062, and 0075).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmic surgical microscope of Reimer with the plane-parallel plate adjustment mechanism of Shimada such that “the beam can be emitted with a predetermined distance offset parallel to the optical path of the resulting beam” and “the optimum offset amount of the beam is set according to the type of the objective lens” as “the scanning laser microscope can be used also as a 
Additionally, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to make the surgical attachment detachable since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961); Nerwin v. Erlichman, 168 USPQ 177, 179.
Moreover, Reimer teaches the use of a time-domain OCT system having the claimed components (See e.g. Figs. 1, 3-4, and 6; C. 2, L. 4-46; C. 4, L. 13-20; C. 4, L. 34-40; C. 5, L. 50 – C. 6, L. 38; C. 6, L. 47-52), of which Reimer suggests using the system of Swanson.
Nevertheless, Examiner further submits reference Swanson. Swanson teaches an apparatus for optical imaging with means for controlling the longitudinal range of the sample having an OCT system that comprises an interference optical system (10’) that splits light from an OCT light source into the measurement light (26) and reference light (30), emits the measurement light, and interferes the measurement light returning from the eye with the reference light to generate interference light (See e.g. Fig. 1A; C. 5, L. 42 – C. 6, L. 36); a collimating lens (90) that collimates the measurement light emitted from the interference optical system into a parallel light flux (See e.g. Figs. 3A-3C; C. 12, L. 22 – C. 13, L. 17); an optical scanner (92) that two-dimensionally deflects the measurement light, which has been collimated into a parallel light flux by the collimating lens (See e.g. Figs. 3A-3C; C. 12, L. 22 – C. 13, L. 17); and an OCT lens (94) located between the optical scanner and an objective lens (See e.g. Figs. 3A-3C; C. 12, L. 22 – C. 13, L. 17).
Swanson teaches this structure of the OCT system “for improved optical coherence domain reflectometer (OCDR) optical imaging and measurement systems or for other imaging and measurement systems, particularly electronically scanned systems, which are capable of performing two and three 
Therefore, even if Reimer did not explicitly teach the required structure of the OCT system, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the ophthalmic surgical microscope of Reimer with the structure of the OCT system of Swanson as Reimer explicitly teaches the use of such an OCT system (C. 4, L. 13-20; C. 4, L. 34-40) and “for improved optical coherence domain reflectometer (OCDR) optical imaging and measurement systems or for other imaging and measurement systems, particularly electronically scanned systems, which are capable of performing two and three dimensional scans at a selected and/or over an extended longitudinal or depth range for either internal or external samples with sharp focus and high resolution and sensitivity over the range,” as in Swanson (C. 2, L. 25-33). Moreover, pursuant to In re Fout, 213 USPQ 532 (CCPA 1982), and/or In re O'Farrell, 7 USPQ2d 1673 (Fed. Cir. 1988), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the OCT system of reference Swanson for the generic OCT of reference Reimer, since the result would have been predictable.

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 07/31/2020, with respect to the rejection(s) of claim(s) 1 and 14 under 35 U.S.C. 103 in view of Hauger, Rowlette, and Takase have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Reimer and Shimada, as detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Izatt et al. (U.S. Patent No. 8,366,271) teaches systems and methods for surgical microscope and optical coherence tomography (OCT) imaging having a similar structure.
Rassow et al. (U.S. Patent No. 4,125,320) teaches a retinometer having a similar parallel-plate adjustment mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896